EATON VANCE BALANCED FUND FUND EATON VANCE INVESTMENT GRADE INCOME FUND Supplement to Prospectuses dated May 1, 2009 The following changes are effective February 1, 2010. 1. With regard to Eaton Vance Balanced Fund, the following replaces the second paragraph under Investment Grade Income Portfolio and Large-Cap Core Research Portfolio. in Management and Organization: Thomas H. Luster and Bernard Scozzafava are the portfolio managers of Investment Grade Income Portfolio since February 1, 2010. Mr. Luster has been a fixed-income analyst and a portfolio manager at Eaton Vance for more than five years, and is a Vice President of Eaton Vance and BMR. Mr. Scozzafava has been a fixed-income analyst at Eaton Vance since March 2006. Prior to joining Eaton Vance, Mr. Scozzafava was a portfolio manager and credit analyst with MFS Investment Management. Mr. Scozzafava is a Vice President of Eaton Vance and BMR. 2. With regard to Eaton Vance Investment Grade Income Fund, the following replaces the fourth paragraph under Management. in Management and Organization: Thomas H. Luster and Bernard Scozzafava are the portfolio managers of Investment Grade Income Portfolio since February 1, 2010. Mr. Luster has been a fixed-income analyst and a portfolio manager at Eaton Vance for more than five years, and is a Vice President of Eaton Vance and BMR. Mr. Scozzafava has been a fixed-income analyst at Eaton Vance since March 2006. Prior to joining Eaton Vance, Mr. Scozzafava was a portfolio manager and credit analyst with MFS Investment Management. Mr. Scozzafava is a Vice President of Eaton Vance and BMR. January 13, 2010 4303-1/10 INVGBPS
